Per Curiam,
The record, which is all that we can look at on this appeal, shows that the petition and remonstrance were heard on March 28, and held under advisement until April 29, when the petition was refused. We see no error in this record. It has been held repeatedly that the judge need not set forth on the record his reason for refusing a license (see Netter’s Appeal, ante, p. 566 and cases •.there cited), also that the court is not confined in its investi*569gation to the objections stated in the remonstrance. In Com. v. Kerns, 2 Pa. Superior Ct. 59, -where the remonstrance was precisely the same as in this, our Brother Oblady, speaking for the court, said : “ The reasons for the decree are not given, nor is it necessary that they should be on the record. In its investigation the court would not be limited by, nor confined to, the objections stated in the remonstrances. Under our license system, the legislature has imposed on the court of quarter sessions the duty of hearing and acting upon these applications; the power to judicially grant or refuse is lodged there. . Tfie legal presumption is that the matter was considered and decided within the statutory provisions; and that after a hearing resulting in a refusal of the license there was a legal reason for the decree.” All the questions raised on the argument of the appeal were fully considered in the case cited, and it is unnecessary to discuss them further.
The order is affirmed.